Exhibit 10.2

 

Velodyne Lidar, Inc.

 

2020 Equity Incentive Plan

 

(as Adopted on September 13, 2020 and Effective September 29, 2020)

 

(Approved by the Stockholders on September 29, 2020)

 

 





 

 

Velodyne Lidar, Inc.
2020 Equity Incentive Plan

 

ARTICLE 1. INTRODUCTION.

 

The Board adopted the Plan to become effective immediately, although no Awards
may be granted prior to the Business Combination Date. The purpose of the Plan
is to promote the long-term success of the Company and the creation of
stockholder value by (a) encouraging Service Providers to focus on critical
long-range corporate objectives, (b) encouraging the attraction and retention of
Service Providers with exceptional qualifications and (c) linking Service
Providers directly to stockholder interests through increased stock ownership.
The Plan seeks to achieve this purpose by providing for Awards in the form of
Options (which may beISOs or NSOs), SARs, Restricted Sharesand Restricted Stock
Units, any of which may be structured as performance-based awards. Capitalized
terms used in this Plan are defined in Article 14.

 

ARTICLE 2. ADMINISTRATION.

 

2.1              General. The Plan may be administered by the Board or one or
more Committees to which the Board (or an authorized Board committee) has
delegated authority. If administration is delegated to a Committee, the
Committee shall have the powers theretofore possessed by the Board, including,
to the extent permitted by applicable law, the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to either the Board or the Administrator
shall hereafter also encompass the Committee or subcommittee, as applicable).
The Board may abolish the Committee’s delegation at any time and the Board shall
at all times also retain the authority it has delegated to the Committee. The
Administrator shall comply with rules and regulations applicable to it,
including under the rules of any exchange on which the Common Shares are traded,
and shall have the authority and be responsible for such functions as have been
assigned to it.

 

2.2              Section 16. To the extent desirable to qualify transactions
hereunder as exempt under Exchange Act Rule 16b-3, the transactions contemplated
hereunder will be approved by the entire Board or a Committee of two or more
“non-employee directors” within the meaning of Exchange Act Rule 16b-3.

 

2.3              Powers of Administrator. Subject to the terms of the Plan, and
in the case of a Committee, subject to the specific duties delegated to the
Committee, the Administrator shall have the authority to (a) select the Service
Providers who are to receive Awards under the Plan, (b) determine the type,
number, vesting requirements and other features and conditions of such Awards,
(c) interpret the Plan and Awards granted under the Plan, (d) make, amend and
rescind rules relating to the Plan and Awards granted under the Plan, including
rules relating to sub-plans established for the purposes of satisfying
applicable foreign laws or for qualifying for favorable tax treatment under
applicable foreign laws, (e) impose such restrictions, conditions or limitations
as it determines appropriate as to the timing and manner of any resales by a
Participant of any Common Shares issued pursuant to an Award, including
restrictions under an insider trading policy and restrictions as to the use of a
specified brokerage firm for such resales, and (f) make all other decisions
relating to the operation of the Plan and Awards granted under the Plan. In
addition, with regard to the terms and conditions of Awards granted to Service
Providers outside of the United States, the Administrator may vary from the
provisions of the Plan to the extent it determines it necessary and appropriate
to do so.

 





 

 

2.4              Effect of Administrator’s Decisions. The Administrator’s
decisions, determinations and interpretations shall be final and binding on all
interested parties.

 

2.5             Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware (except its choice-of-law
provisions).

 

ARTICLE 3. SHARES AVAILABLE FOR GRANTS.

 

3.1              Basic Limitation. Common Shares issued pursuant to the Plan may
be authorized but unissued shares or treasury shares. The aggregate number of
Common Shares issued under the Plan shall not exceed the sum of (a) 10,309,402
Common Shares, plus (b) up to 17,424,486 Common Shares, which is the approximate
number of shares as of the Business Combination Date that will be subject to
outstanding awards or that were issued under a Predecessor Plan and that will be
cancelled thereunder and granted or issued hereunder on the Business Combination
Date, and (c) the additional Common Shares described in Articles 3.2 and 3.3;
provided, however, that no more than 27,733,888 Common Shares shall be added to
the Plan pursuant to clauses (a) and (b). The number of Common Shares that are
subject to Awards outstanding at any time under the Plan may not exceed the
number of Common Shares that then remain available for issuance under the Plan.
The numerical limitations in this Article 3.1 shall be subject to adjustment
pursuant to Article 9.

 

3.2              Annual Increase in Shares. On the first day of each fiscal year
of the Company during the term of the Plan, commencing on January 1, 2021 and
ending on (and including) January 1, 2030, the aggregate number of Common Shares
that may be issued under the Plan shall automatically increase by a number equal
to the least of (a) 5% of the total number of Common Shares actually issued and
outstanding on the last day of the preceding fiscal year, (b) 10,000,000 Common
Shares (subject to adjustment pursuant to Article 9.1 below), or (c) a number of
Common Shares determined by the Board. Notwithstanding the foregoing, the Board
retains the right in its sole discretion to forego an increase for any fiscal
year following an annual review by the Board of the share reserve of the Plan.

 

3.3              Shares Returned to Reserve. To the extent that Options, SARs,
Restricted Stock Units or other Awards are forfeited, cancelled or expire for
any reason before being exercised or settled in full, the Common Shares subject
to such Awards shall again become available for issuance under the Plan. If SARs
are exercised or Restricted Stock Units are settled, then only the number of
Common Shares (if any) actually issued to the Participant upon exercise of such
SARs or settlement of such Restricted Stock Units, as applicable, shall reduce
the number of Common Shares available under Article 3.1 and the balance shall
again become available for issuance under the Plan. If Restricted Shares or
Common Shares issued upon the exercise of Options are reacquired by the Company
pursuant to a forfeiture provision(including pursuant to Article 11.5),
repurchase right or for any other reason, then such Common Shares shall again
become available for issuance under the Plan. Common Shares applied to pay the
Exercise Price of Options or to satisfy tax withholding obligations related to
any Award shall again become available for issuance under the Plan. To the
extent that an Award is settled in cash rather than Common Shares, the cash
settlement shall not reduce the number of Shares available for issuance under
the Plan.

 



2

 

 

3.4           Awards Not Reducing Share Reserve. To the extent permitted under
applicable stock exchange listing standards, any dividend equivalents paid or
credited under the Plan with respect to Restricted Stock Units shall not be
applied against the number of Common Shares that may be issued under the Plan,
whether or not such dividend equivalents are converted into Restricted Stock
Units. In addition, Common Shares subject to Substitute Awards granted by the
Company shall not reduce the number of Common Shares that may be issued under
Article 3.1, nor shall shares subject to Substitute Awards again be available
for Awards under the Plan in the event of any forfeiture, expiration or cash
settlement of such Substitute Awards.

 

3.5           Code Section 422 and Other Limits. Subject to adjustment in
accordance with Article 9:

 

(a)               The grant date fair value of Awards granted to an Outside
Director during any one fiscal year of the Company, together with the value of
any cash compensation paid to the Outside Director apart from this Plan during
such fiscal year, may not exceed $750,000 (on a per-Director basis); provided
however that the limitation that will apply in the fiscal year in which the
Outside Director is initially appointed or elected to the Board shall instead be
$1,000,000. For purposes of this limitation, grant date fair value of an Award
shall be determined in accordance with the assumptions that the Company uses to
estimate the value of share-based payments for financial reporting purposes..
For the sake of clarity, Awards granted to an individual while he or she was an
Employee or Consultant, but not an Outside Director, shall not count towards
this limitation.

 

(b)               The maximum number of shares that may be issued under the Plan
upon the exercise of ISOs shall equal the share number stated in the proviso of
the second sentence of Article 3.1 (subject to adjustment pursuant to
Article 9).

 

ARTICLE 4. ELIGIBILITY.

 

4.1           Incentive Stock Options. Only Employees who are common-law
employees of the Company, a Parent or a Subsidiary shall be eligible for the
grant of ISOs. In addition, an Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company or any
of its Parents or Subsidiaries shall not be eligible for the grant of an ISO
unless the additional requirements set forth in Code Section 422(c)(5) are
satisfied.

 

4.2           Other Awards. Awards other than ISOs may be granted to both
Employees and other Service Providers.

 



3

 

 

ARTICLE 5. OPTIONS.

 

5.1           Stock Option Agreement. Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Company. Such Option shall be subject to all applicable terms of the Plan and
may be subject to any other terms that are not inconsistent with the Plan. The
Stock Option Agreement shall specify whether the Option is intended to be an ISO
or an NSO. The provisions of the various Stock Option Agreements entered into
under the Plan need not be identical.

 

5.2           Number of Shares. Each Stock Option Agreement shall specify the
number of Common Shares subject to the Option, which number shall adjust in
accordance with Article 9.

 

5.3           Exercise Price. Each Stock Option Agreement shall specify the
Exercise Price, which shall not be less than 100% of the Fair Market Value of a
Common Share on the date of grant. The preceding sentence shall not apply to an
Option that is a Substitute Award granted in a manner that would satisfy the
requirements of Code Section 409A and, if applicable, Code Section 424(a).

 

5.4           Exercisability and Term. Each Stock Option Agreement shall specify
the date or event when all or any installment of the Option is to become vested
and/or exercisable. The vesting and exercisability conditions applicable to the
Option may include service-based conditions, performance-based conditions, such
other conditions as the Administrator may determine, or any combination of such
conditions. The Stock Option Agreement shall also specify the term of the
Option; provided that, except to the extent necessary to comply with applicable
foreign law, the term of an Option shall in no event exceed 10 years from the
date of grant. A Stock Option Agreement may provide for accelerated vesting
and/or exercisability upon certain specified events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s service.

 

5.5           Death of Optionee. After an Optionee’s death, any vested and
exercisable Options held by such Optionee may be exercised by his or her
beneficiary or beneficiaries. Each Optionee may designate one or more
beneficiaries for this purpose by filing the prescribed form with the Company. A
beneficiary designation may be changed by filing the prescribed form with the
Company at any time before the Optionee’s death. If no beneficiary was
designated or if no designated beneficiary survives the Optionee, then any
vested and exercisable Options held by the Optionee may be exercised by his or
her estate.

 

5.6           Modification or Assumption of Options. Within the limitations of
the Plan, the Administrator may modify, reprice, extend or assume outstanding
options or may accept the cancellation of outstanding options (whether granted
by the Company or by another issuer) in return for the grant of new Options for
the same or a different number of shares and at the same or a different exercise
price or in return for the grant of a different type of Award. The foregoing
notwithstanding, no modification of an Option shall, without the consent of the
Optionee, materially impair his or her rights or obligations under such Option.

 

5.7           Buyout Provisions. The Administrator may at any time (a) offer to
buy out for a payment in cash or cash equivalents an Option previously granted
or (b) authorize an Optionee to elect to cash out an Option previously granted,
in either case at such time and based upon such terms and conditions as the
Administrator shall establish.

 



4

 

 

5.8           Payment for Option Shares. The entire Exercise Price of Common
Shares issued upon exercise of Options shall be payable in cash or cash
equivalents at the time when such Common Shares are purchased. In addition, the
Administrator may, in its sole discretion and to the extent permitted by
applicable law, accept payment of all or a portion of the Exercise Price through
any one or a combination of the following forms or methods:

 

(a)               Subject to any conditions or limitations established by the
Administrator, by surrendering, or attesting to the ownership of, Common Shares
that are already owned by the Optionee with a value on the date of surrender
equal to the aggregate exercise price of the Common Shares as to which such
Option will be exercised;

 

(b)               By delivering (on a form prescribed by the Company) an
irrevocable direction to a securities broker approved by the Company to sell all
or part of the Common Shares being purchased under the Plan and to deliver all
or part of the sales proceeds to the Company;

 

(c)               Subject to such conditions and requirements as the
Administrator may impose from time to time, through a net exercise procedure; or

 

(d)               Through any other form or method consistent with applicable
laws, regulations and rules.

 

ARTICLE 6. STOCK APPRECIATION RIGHTS.

 

6.1              SAR Agreement. Each grant of a SAR under the Plan shall be
evidenced by a SAR Agreement between the Optionee and the Company. Such SAR
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan. The provisions of the
various SAR Agreements entered into under the Plan need not be identical.

 

6.2              Number of Shares. Each SAR Agreement shall specify the number
of Common Shares to which the SAR pertains, which number shall adjust in
accordance with Article 9.

 

6.3              Exercise Price. Each SAR Agreement shall specify the Exercise
Price, which shall in no event be less than 100% of the Fair Market Value of a
Common Share on the date of grant. The preceding sentence shall not apply to a
SAR that is a Substitute Award granted in a manner that would satisfy the
requirements of Code Section 409A.

 

6.4              Exercisability and Term. Each SAR Agreement shall specify the
date when all or any installment of the SAR is to become vested and exercisable.
The vesting and exercisability conditions applicable to the SAR may include
service-based conditions, performance-based conditions, such other conditions as
the Administrator may determine, or any combination thereof. The SAR Agreement
shall also specify the term of the SAR; provided that except to the extent
necessary to comply with applicable foreign law, the term of a SAR shall not
exceed 10 years from the date of grant. A SAR Agreement may provide for
accelerated vesting and exercisability upon certain specified events and may
provide for expiration prior to the end of its term in the event of the
termination of the Optionee’s service.

 



5

 

 

6.5              Exercise of SARs. Upon exercise of a SAR, the Optionee (or any
person having the right to exercise the SAR after his or her death) shall
receive from the Company (a) Common Shares, (b) cash or (c) a combination of
Common Shares and cash, as the Administrator shall determine. The amount of cash
and/or the Fair Market Value of Common Shares received upon exercise of SARs
shall, in the aggregate, not exceed the amount by which the Fair Market Value
(on the date of surrender) of the Common Shares subject to the SARs exceeds the
Exercise Price. If, on the date when a SAR expires, the Exercise Price is less
than the Fair Market Value on such date but any portion of such SAR has not been
exercised or surrendered, then such SAR shall automatically be deemed to be
exercised as of such date with respect to such portion. A SAR Agreement may also
provide for an automatic exercise of the SAR on an earlier date.

 

6.6              Death of Optionee. After an Optionee’s death, any vested and
exercisable SARs held by such Optionee may be exercised by his or her
beneficiary or beneficiaries. Each Optionee may designate one or more
beneficiaries for this purpose by filing the prescribed form with the Company. A
beneficiary designation may be changed by filing the prescribed form with the
Company at any time before the Optionee’s death. If no beneficiary was
designated or if no designated beneficiary survives the Optionee, then any
vested and exercisable SARs held by the Optionee at the time of his or her death
may be exercised by his or her estate.

 

6.7              Modification or Assumption of SARs. Within the limitations of
the Plan, the Administrator may modify, reprice, extend or assume outstanding
stock appreciation rights or may accept the cancellation of outstanding stock
appreciation rights (whether granted by the Company or by another issuer) in
return for the grant of new SARs for the same or a different number of shares
and at the same or a different exercise price or in return for the grant of a
different type of Award. The foregoing notwithstanding, no modification of a SAR
shall, without the consent of the Optionee, materially impair his or her rights
or obligations under such SAR.

 

ARTICLE 7. RESTRICTED SHARES.

 

7.1              Restricted Stock Agreement. Each grant of Restricted Shares
under the Plan shall be evidenced by a Restricted Stock Agreement between the
recipient and the Company. Such Restricted Shares shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various Restricted Stock
Agreements entered into under the Plan need not be identical.

 

7.2              Payment for Awards. Restricted Shares may be sold or awarded
under the Plan for such consideration as the Administrator may determine,
including (without limitation) cash, cash equivalents, property, cancellation of
other equity awards, promissory notes, past services and future services, and
such other methods of payment as are permitted by applicable law.

 

7.3              Vesting Conditions. Each Award of Restricted Shares may or may
not be subject to vesting and/or other conditions as the Administrator may
determine. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Stock Agreement. Vesting conditions
may include service-based conditions, performance-based conditions, such other
conditions as the Administrator may determine, or any combination thereof. A
Restricted Stock Agreement may provide for accelerated vesting upon certain
specified events.

 



6

 

 

7.4              Voting and Dividend Rights. The holders of Restricted Shares
awarded under the Plan shall have the same voting, dividend and other rights as
the Company’s other stockholders, unless the Administrator otherwise provides. A
Restricted Stock Agreement, however, may require that any cash dividends paid on
Restricted Shares (a) be accumulated and paid when such Restricted Shares vest,
or (b) be invested in additional Restricted Shares. Such additional Restricted
Shares shall be subject to the same conditions and restrictions as the shares
subject to the Award with respect to which the dividends were paid. In addition,
unless the Administrator provides otherwise, if any dividends or other
distributions are paid in Common Shares, such Common Shares shall be subject to
the same restrictions on transferability and forfeitability as the Restricted
Shares with respect to which they were paid.

 

7.5              Modification or Assumption of Restricted Shares. Within the
limitations of the Plan, the Administrator may modify or assume outstanding
Restricted Shares or may accept the cancellation of outstanding restricted
shares (whether granted by the Company or by another issuer) in return for the
grant of new Restricted Shares for the same or a different number of shares or
in return for the grant of a different type of Award. The foregoing
notwithstanding, no modification of Restricted Shares shall, without the consent
of the Participant, materially impair his or her rights or obligations under
such Restricted Shares.

 

ARTICLE 8. RESTRICTED STOCK UNITS.

 

8.1              Restricted Stock Unit Agreement. Each grant of Restricted Stock
Units under the Plan shall be evidenced by a Restricted Stock Unit Agreement
between the recipient and the Company. Such Restricted Stock Units shall be
subject to all applicable terms of the Plan and may be subject to any other
terms that are not inconsistent with the Plan. The provisions of the various
Restricted Stock Unit Agreements entered into under the Plan need not be
identical.

 

8.2              Payment for Awards. To the extent that an Award is granted in
the form of Restricted Stock Units, no cash consideration shall be required of
the Award recipients.

 

8.3              Vesting Conditions. Each Award of Restricted Stock Units may or
may not be subject to vesting, as determined by the Administrator. Vesting shall
occur, in full or in installments, upon satisfaction of the conditions specified
in the Restricted Stock Unit Agreement. Vesting conditions may include
service-based conditions, performance-based conditions, such other conditions as
the Administrator may determine, or any combination thereof. A Restricted Stock
Unit Agreement may provide for accelerated vesting upon certain specified
events.

 

8.4              Voting and Dividend Rights. The holders of Restricted Stock
Units shall have no voting rights. Prior to settlement or forfeiture, Restricted
Stock Unitsawarded under the Plan may, at the Administrator’s discretion,
provide for a right to dividend equivalents. Such right entitles the holder to
be credited with an amount equal to all cash dividends paid on one Common Share
while the Restricted Stock Unit is outstanding. Dividend equivalents may be
converted into additional Restricted Stock Units. Settlement of dividend
equivalents may be made in the form of cash, in the form of Common Shares, or in
a combination of both. Prior to distribution, any dividend equivalents shall be
subject to the same conditions and restrictions as the Restricted Stock Units to
which they attach.

 



7

 

 

8.5              Form and Time of Settlement of Restricted Stock Units.
Settlement of vested Restricted Stock Units may be made in the form of (a) cash,
(b) Common Shares or (c) any combination of both, as determined by the
Administrator. The actual number of Restricted Stock Units eligible for
settlement may be larger or smaller than the number included in the original
Award, based on predetermined performance factors. Methods of converting
Restricted Stock Units into cash may include (without limitation) a method based
on the average value of Common Shares over a series of trading days. Vested
Restricted Stock Units shall be settled in such manner and at such time(s) as
specified in the Restricted Stock Unit Agreement. Until an Award of Restricted
Stock Units is settled, the number of such Restricted Stock Units shall be
subject to adjustment pursuant to Article 9.

 

8.6              Death of Recipient. Any Restricted Stock Units that become
payable after the recipient’s death shall be distributed to the recipient’s
beneficiary or beneficiaries. Each recipient of Restricted Stock Units under the
Plan may designate one or more beneficiaries for this purpose by filing the
prescribed form with the Company. A beneficiary designation may be changed by
filing the prescribed form with the Company at any time before the Award
recipient’s death. If no beneficiary was designated or if no designated
beneficiary survives the Award recipient, then any Restricted Stock Units that
become payable after the recipient’s death shall be distributed to the
recipient’s estate.

 

8.7              Modification or Assumption of Restricted Stock Units. Within
the limitations of the Plan, the Administrator may modify or assume outstanding
restricted stock units or may accept the cancellation of outstanding restricted
stock units (whether granted by the Company or by another issuer) in return for
the grant of new Restricted Stock Units for the same or a different number of
shares or in return for the grant of a different type of Award. The foregoing
notwithstanding, no modification of a Restricted Stock Unit shall, without the
consent of the Participant, materially impair his or her rights or obligations
under such Restricted Stock Unit.

 

8.8              Creditors’ Rights. A holder of Restricted Stock Units shall
have no rights other than those of a general creditor of the Company. Restricted
Stock Units represent an unfunded and unsecured obligation of the Company,
subject to the terms and conditions of the applicable Restricted Stock Unit
Agreement.

 

ARTICLE 9. ADJUSTMENTS; DISSOLUTIONS AND LIQUIDATIONS; CORPORATE TRANSACTIONS.

 

9.1              Adjustments. In the event of a subdivision of the outstanding
Common Shares, a declaration of a dividend payable in Common Shares, a
combination or consolidation of the outstanding Common Shares (by
reclassification or otherwise) into a lesser number of Common Shares or any
other increase or decrease in the number of issued Common Shares effected
without receipt of consideration by the Company, proportionate adjustments shall
be made tothe following:

 

(a)               The number and kind of shares available for issuance under
Article 3, including the numerical share limits in Articles 3.1 and 3.2;

 

(b)               The number and kind of shares covered by each outstanding
Option, SAR and Restricted Stock Unit; and/or

 



8

 

 

(c)               The Exercise Price applicable to each outstanding Option and
SAR, and the repurchase price, if any, applicable to Restricted Shares.

 

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Administrator may make such adjustments as it, in its sole discretion, deems
appropriate to the foregoing. Any adjustment in the number of shares subject to
an Award under this Article 9.1 shall be rounded down to the nearest whole
share, although the Administrator in its sole discretion may make a cash payment
in lieu of a fractional share. Except as provided in this Article 9, a
Participant shall have no rights by reason of any issuance by the Company of
stock of any class or securities convertible into stock of any class, any
subdivision or consolidation of shares of stock of any class, the payment of any
stock dividend or any other increase or decrease in the number of shares of
stock of any class. For the sake of clarity, a stock split, if any, conducted in
connection with an initial public offering of the Company’s common stock shall
trigger an adjustment under this paragraph.

 

9.2              Dissolution or Liquidation. To the extent not previously
exercised or settled, Options, SARs and Restricted Stock Units shall terminate
immediately prior to the dissolution or liquidation of the Company.

 

9.3              Corporate Transactions. In the event that the Company is a
party to a merger, consolidation, or a Change in Control (other than one
described in Article 14.6(d)), all Common Shares acquired under the Plan and all
Awards outstanding on the effective date of the transaction shall be treated in
the manner described in the definitive transaction agreement (or, in the event
the transaction does not entail a definitive agreement to which the Company is
party, in the manner determined by the Administrator, with such determination
having final and binding effect on all parties), which agreement or
determination need not treat all Awards (or portions thereof) in an identical
manner. Unless an Award Agreement provides otherwise, the treatment specified in
the transaction agreement or by the Administrator may include (without
limitation) one or more of the following with respect to each outstanding Award:

 

(a)               The continuation of such outstanding Award by the Company (if
the Company is the surviving entity);

 

(b)               The assumption of such outstanding Award by the surviving
entity or its parent, provided that the assumption of an Option or a SAR shall
comply with applicable tax requirements;

 

(c)               The substitution by the surviving entity or its parent of an
equivalent award for such outstanding Award (including, but not limited to, an
award to acquire the same consideration paid to the holders of Common Shares in
the transaction), provided that the substitution of an Option or a SAR shall
comply with applicable tax requirements;

 

(d)               In the case of an Option or SAR, the cancellation of such
Award without payment of any consideration. An Optionee shall be able to
exercise his or her outstanding Option or SAR, to the extent such Option or SAR
is then vested or becomes vested as of the effective time of the transaction,
during a period of not less than five full business days preceding the closing
date of the transaction, unless (i) a shorter period is required to permit a
timely closing of the transaction and (ii) such shorter period still offers the
Optionee a reasonable opportunity to exercise such Option or SAR. Any exercise
of such Option or SAR during such period may be contingent on the closing of the
transaction;

 



9

 

 

(e)               The cancellation of such Award and a payment to the
Participant with respect to each share subject to the portion of the Award that
is vested or becomes vested as of the effective time of the transaction equal to
the excess of (A) the value, as determined by the Administrator in its absolute
discretion, of the property (including cash) received by the holder of a Common
Share as a result of the transaction, over (if applicable) (B) the per-share
Exercise Price of such Award (such excess,if any, the “Spread”). Such payment
shall be made in the form of cash, cash equivalents, or securities of the
surviving entity or its parent having a value equal to the Spread. In addition,
any escrow, holdback, earn-out or similar provisions in the transaction
agreement may apply to such payment to the same extent and in the same manner as
such provisions apply to the holders of Common Shares. If the Spread applicable
to an Award (whether or not vested) is zero or a negative number, then the Award
may be cancelled without making a payment to the Participant. In the event that
an Award is subject to Code Section 409A, the payment described in this clause
(e) shall be made on the settlement date specified in the applicable Award
Agreement, provided that settlement may be accelerated in accordance with
Treasury Regulation Section 1.409A-3(j)(4); or

 

(f)                The assignment of any reacquisition or repurchase rights held
by the Company in respect of an Award of Restricted Shares to the surviving
entity or its parent, with corresponding proportionate adjustments made to the
price per share to be paid upon exercise of any such reacquisition or repurchase
rights.

 

Unless an Award Agreement provides otherwise, each outstanding Award held by a
Participant who remains a Service Provider as of the effective time of a merger,
consolidation or Change in Control (other than one described in Article 14.6(d))
(a “Current Participant”) shall become fully vested and, if applicable,
exercisable immediately prior to the effective time of the transaction. However,
the prior sentence shall not apply, and an outstanding Award shall not become
vested and, if applicable, exercisable, if and to the extent the Award is
continued, assumed or substituted as provided for in clauses (a), (b) or
(c) above. In addition, the prior two sentences shall not apply to an Award held
by a Participant who is not a Current Participant, unless an Award Agreement
provides otherwise or unless the Company and the acquirer agree otherwise.

 

For avoidance of doubt, the Administrator shall have the discretion, exercisable
either at the time an Award is granted or at any time while the Award remains
outstanding, to provide for the acceleration of vesting upon the occurrence of a
Change in Control, whether or not the Award is to be assumed or replaced in the
transaction, or in connection with a termination of the Participant’s service
following a transaction.

 

Any action taken under this Article 9.3 shall either preserve a Award’s status
as exempt from Code Section 409A or comply with Code Section 409A.

 



10

 

 

ARTICLE 10. OTHER AWARDS.

 

Subject in all events to the limitations under Article 3 above as to the number
of Common Shares available for issuance under this Plan, the Company may grant
other forms of Awards not specifically described herein and may grant awards
under other plans or programs, where such awards are settled in the form of
Common Shares issued under this Plan. Such Common Shares shall be treated for
all purposes under the Plan like Common Shares issued in settlement of
Restricted Stock Units and shall, when issued, reduce the number of Common
Shares available under Article 3.

 

ARTICLE 11. LIMITATION ON RIGHTS.

 

11.1          Retention Rights. Neither the Plan nor any Award granted under the
Plan shall be deemed to give any individual a right to remain a Service
Provider. The Company and its Parents, Subsidiaries and Affiliates reserve the
right to terminate the service of any Service Provider at any time, with or
without cause, subject to applicable laws, the Company’s certificate of
incorporation and by-laws and a written employment agreement (if any).

 

11.2          Stockholders’ Rights. Except as set forth in Article 7.4 or 8.4
above, a Participant shall have no dividend rights, voting rights or other
rights as a stockholder with respect to any Common Shares covered by his or her
Award prior to the time when a stock certificate for such Common Shares is
issued or, if applicable, the time when he or she becomes entitled to receive
such Common Shares by filing any required notice of exercise and paying any
required Exercise Price. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to such time, except as expressly
provided in the Plan.

 

11.3          Regulatory Requirements. Any other provision of the Plan
notwithstanding, the obligation of the Company to issue Common Shares under the
Plan shall be subject to all applicable laws, rules and regulations and such
approval by any regulatory body as may be required. The Company reserves the
right to restrict, in whole or in part, the delivery of Common Shares pursuant
to any Award prior to the satisfaction of all legal requirements relating to the
issuance of such Common Shares, to their registration, qualification or listing
or to an exemption from registration, qualification or listing. The inability of
the Company to obtain authority from any regulatory body having jurisdiction,
which authority is deemed necessary by the Company’s counsel to be necessary to
the lawful issuance and sale of any Common Shares hereunder, will relieve the
Company of any liability in respect of the failure to issue or sell such Common
Shares as to which such requisite authority will not have been obtained.

 

11.4          Transferability of Awards. The Administrator may, in its sole
discretion, permit transfer of an Award in a manner consistent with applicable
law. Unless otherwise determined by the Administrator, Awards shall be
transferable by a Participant only by (a) beneficiary designation, (b) a will or
(c) the laws of descent and distribution; provided that, in any event, an ISO
may only be transferred by will or by the laws of descent and distribution and
may be exercised during the lifetime of the Optionee only by the Optionee or by
the Optionee’s guardian or legal representative

 



11

 

 

11.5          Recoupment Policy. All Awards granted under the Plan, all amounts
paid under the Plan and all Common Shares issued under the Plan shall be subject
to recoupment, clawback or recovery by the Company in accordance with applicable
law and with Company policy (whenever adopted) regarding same, whether or not
such policy is intended to satisfy the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act, the Sarbanes-Oxley Act, or other
applicable law, as well as any implementing regulations and/or listing standards
thereunder.

 

11.6          Other Conditions and Restrictions on Common Shares. Any Common
Shares issued under the Plan shall be subject to such forfeiture conditions,
rights of repurchase, rights of first refusal, other transfer restrictions and
such other terms and conditions as the Administrator may determine. Such
conditions and restrictions shall be set forth in the applicable Award Agreement
and shall apply in addition to any restrictions that may apply to holders of
Common Shares generally. In addition, Common Shares issued under the Plan shall
be subject to such conditions and restrictions imposed either by applicable law
or by Company policy, as adopted from time to time, designed to ensure
compliance with applicable law or laws with which the Company determines in its
sole discretion to comply including in order to maintain any statutory,
regulatory or tax advantage.

 

ARTICLE 12. TAXES.

 

12.1          General. It is a condition to eachAward under the Plan that a
Participant or his or her successor shall make arrangements satisfactory to the
Company for the satisfaction of any federal, state, local or foreign withholding
tax obligations that arise in connection with any Award granted under the Plan.
The Company shall not be required to issue any Common Shares or make any cash
payment under the Plan unlesssuch obligations are satisfied.

 

12.2          Share Withholding. To the extent that applicable law subjects a
Participant to tax withholding obligations, the Administrator may permit such
Participant to satisfy all or part of such obligations by having the Company
withhold all or a portion of any Common Shares that otherwise would be issued to
him or her or by surrendering all or a portion of any Common Shares that he or
she previously acquired. Such Common Shares shall be valued on the date when
they are withheld or surrendered. Any payment of taxes by assigning Common
Shares to the Company may be subject to restrictions including any restrictions
required by SEC, accounting or other rules.

 

12.3          Section 409A Matters. Except as otherwise expressly set forth in
an Award Agreement, it is intended that Awards granted under the Plan either be
exempt from, or comply with, the requirements of Code Section 409A. To the
extent an Award is subject to Code Section 409A (a “409A Award”), the terms of
the Plan, the Award and any written agreement governing the Award shall be
interpreted to comply with the requirements of Code Section 409A so that the
Award is not subject to additional tax or interest under Code Section 409A,
unless the Administrator expressly provides otherwise. A 409A Award shall be
subject to such additional rules and requirements as specified by the
Administrator from time to time in order for it to comply with the requirements
of Code Section 409A. In this regard, if any amount under a 409A Award is
payable upon a “separation from service” to an individual who is considered a
“specified employee” (as each term is defined under Code Section 409A), then no
such payment shall be made prior to the date that is the earlier of
(i) six months and one day after the Participant’s separation from service or
(ii) the Participant’s death, but only to the extent such delay is necessary to
prevent such payment from being subject to Code Section 409A(a)(1).

 



12

 

 

12.4          Limitation on Liability. Neither the Company nor any person
serving as Administrator shall have any liability to a Participant in the event
an Award held by the Participant fails to achieve its intended characterization
under applicable tax law.

 

ARTICLE 13. FUTURE OF THE PLAN.

 

13.1          Term of the Plan. The Plan, as set forth herein, shall become
effective on date of its adoption by the Board, subject to approval of the
Company’s stockholders under Article 13.3 below. The Plan shall terminate
automatically 10 years after the date when the Board adopted the Plan.

 

13.2          Amendment or Termination. The Board may, at any time and for any
reason, amend or terminate the Plan. No Awards shall be granted under the Plan
after the termination thereof. The termination of the Plan, or any amendment
thereof, shall not affect any Award previously granted under the Plan.

 

13.3          Stockholder Approval. To the extent required by applicable law,
the Plan will be subject to the approval of the Company’s stockholders within
12 months of its adoption date. An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws, regulations or rules.

 

ARTICLE 14. DEFINITIONS.

 

14.1          “Administrator” means the Board or any Committee administering the
Plan in accordance with Article 2.

 

14.2          “Affiliate” means any entity other than a Subsidiary, if the
Company and/or one or more Subsidiaries own not less than 50% of such entity.

 

14.3          “Award” means any award granted under the Plan, including as an
Option, a SAR, a Restricted Share award, a Restricted Stock Unit award or
another form of equity-based compensation award.

 

14.4          “Award Agreement” means a Stock Option Agreement, a SAR Agreement,
a Restricted Stock Agreement, a Restricted Stock Unit Agreement or such other
agreement evidencing an Award granted under the Plan.

 

14.5          “Board” means the Company’s Board of Directors, as constituted
from time to time and, where the context so requires, reference to the “Board”
may refer to a Committee to whom the Board has delegated authority to administer
any aspect of this Plan.

 

14.6          “Business Combination Date” means the date of the closing of the
merger, as contemplated by that agreement and plan of merger, dated as of
July 2, 2020, by and among Graf Industrial Corp., a Delaware corporation, VL
Merger Sub Inc., a Delaware corporation, and Velodyne LiDAR, Inc., a Delaware
corporation.

 



13

 

 

14.7          “Change in Control” means:

 

(a)               Any “person” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then-outstanding voting securities;

 

(b)               The consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets;

 

(c)               The consummation of a merger or consolidation of the Company
with or into any other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) more
than fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation; or

 

(d)               Individuals who are members of the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the members of
the Board over a period of 12 months; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction. In addition, if a
Change in Control constitutes a payment event with respect to any Award which
provides for a deferral of compensation and is subject to Code Section 409A,
then notwithstanding anything to the contrary in the Plan or applicable Award
Agreement the transaction with respect to such Award must also constitute a
“change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5) to the extent required by Code Section 409A.

 

14.8          “Code” means the Internal Revenue Code of 1986, as amended.

 

14.9          “Committee” means a committee of one or more members of the Board,
or of other individuals satisfying applicable laws, appointed by the Board to
administer the Plan.

 

14.10      “Common Share” means one share of the Company’s common stock.

 

14.11      “Company” means Velodyne LiDAR, Inc., a Delaware corporation.

 

14.12      “Consultant” means a consultant or adviser who provides bona
fide services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor and who qualifies as a consultant or advisor under
Instruction A.1.(a)(1) of Form S-8 under the Securities Act.

 



14

 

 

14.13      “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary or an Affiliate.

 

14.14      “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

14.15      “Exercise Price,” in the case of an Option, means the amount for
which one Common Share may be purchased upon exercise of such Option, as
specified in the applicable Stock Option Agreement. “Exercise Price,” in the
case of a SAR, means an amount, as specified in the applicable SAR Agreement,
which is subtracted from the Fair Market Value of one Common Share in
determining the amount payable upon exercise of such SAR.

 

14.16      “Fair Market Value” means the closing price of a Common Share on any
established stock exchange or a national market system on the applicable date
or, if the applicable date is not a trading day, on the last trading day prior
to the applicable date, as reported in a source that the Administrator deems
reliable. If Common Shares are not traded on an established stock exchange or a
national market system, the Fair Market Value shall be determined by the
Administrator in good faith on such basis as it deems appropriate. The
Administrator’s determination shall be conclusive and binding on all persons.
Notwithstanding the foregoing, the determination of Fair Market Value in all
cases shall be in accordance with the requirements set forth under Section 409A
of the Code to the extent necessary for an Award to comply with, or be exempt
from, Section 409A of the Code.

 

14.17      “ISO” means an incentive stock option described in Code
Section 422(b).

 

14.18      “NSO” means a stock option not described in Code Sections 422 or 423.

 

14.19      “Option” means an ISO or NSO granted under the Plan and entitling the
holder to purchase Common Shares.

 

14.20      “Optionee” means an individual or estate holding an Option or SAR.

 

14.21      “Outside Director” means a member of the Board who is not an
Employee.

 

14.22      “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be considered a Parent commencing as
of such date.

 

14.23      “Participant” means an individual or estate holding an Award.

 

14.24      “Plan” means this Velodyne LiDAR, Inc. 2020 Equity Incentive Plan, as
amended from time to time.

 

14.25      “Predecessor Plan” means the Company’s 2016 Stock Plan or the
Company’s 2007 Incentive Stock Plan.

 

14.26      “Restricted Share” means a Common Share awarded under the Plan.

 



15

 

 

14.27      “Restricted Stock Agreement” means the agreement consistent with the
terms of the Plan between the Company and the recipient of a Restricted Share
that contains the terms, conditions and restrictions pertaining to such
Restricted Share.

 

14.28      “Restricted Stock Unit” means a bookkeeping entry representing the
equivalent of one Common Share, as awarded under the Plan.

 

14.29      “Restricted Stock Unit Agreement” means the agreement consistent with
the terms of the Plan between the Company and the recipient of a Restricted
Stock Unit that contains the terms, conditions and restrictions pertaining to
such Restricted Stock Unit.

 

14.30      “SAR” means a stock appreciation right granted under the Plan.

 

14.31      “SAR Agreement” means the agreement consistent with the terms of the
Plan between the Company and an Optionee that contains the terms, conditions and
restrictions pertaining to his or her SAR.

 

14.32      “Securities Act” means the Securities Act of 1933, as amended.

 

14.33      “Service Provider” means any individual who is an Employee, Outside
Director or Consultant, including any prospective Employee, Outside Director or
Consultant who have accepted offers of employment or service and would be an
Employee, Outside Director or Consultant after the commencement of their
service.

 

14.34      “Stock Option Agreement” means the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
his or her Option.

 

14.35      “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

14.36      “Substitute Awards” means Awards or Common Shares issued by the
Company in assumption of, or substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
corporation acquired by the Company or any Affiliate or with which the Company
or any Affiliate combines to the extent permitted by the applicable exchange
listing requirements.

 



16

 

 